IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 67 MM 2015
                              :
                 Respondent   :
                              :
                              :
           v.                 :
                              :
                              :
TIRELL WILLIAMS,              :
                              :
                 Petitioner   :


                                        ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2015, the Petition for Leave to File Petition for

Allowance of Appeal is GRANTED.         Although counsel was negligent, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122.

Counsel is directed to file the already-completed Petition for Allowance of Appeal within

5 days of this order.